OPINION
Russell Lloyd, Justice
After a hearing on the State’s motion to adjudicate, the trial court found appellant, Nadia R. Williams, guilty of the third-degree felony offense of assault of a public servant, and assessed her punishment at ten. years’ incarceration. On appeal, appellant argues that her counsel was ineffective during the punishment phase of the adjudication hearing because her counsel failed to offer specific mitigating evidence.
We affirm the trial court’s judgment.
Background
Appellant pleaded guilty to the offense of assault of a public servant1, pursuant to a plea bargain, and the trial court placed her on deferred-adjudication community supervision for three - years. After the State filed a motion to adjudicate appellant’s guilt, appellant sent the trial court a letter in which she explained her difficult childhood and her recent efforts to turn her life around, and asked the court for leniency. Appellant also informed the court that she had been raised in foster care and did not want the same for her own children. She also told the court that she had been depressed while she was on community supervision because she' had recently learned that she had a medical condition.
During the adjudication, hearing, appellant testified that she had recently been diagnosed with breast cancer and her daughter had been hospitalized while appellant was on community supervision. When 'ásked .if her circumstances had changed, appellant testified that she had “a good support system now,” because she had a godmother who could watch appellant’s children while she worked. When her counsel asked her if there was anything else that she wanted to tell the court, appellant answered, “No ma’am.” Appellant’s counsel did not offer appellant’s letter into evidence during the hearing.
Ineffective Assistance of Counsel
The standard of review for evaluating claims of ineffective assistance of counsel is set forth in Strickland v. Washington. 466 U.S. 668, 687, 104 S.Ct. 2052, 2064, 80 L.Ed.2d 674 (1984). Under the Strickland two-step analysis, a defendant must demonstrate that (1) her counsel’s performance fell below an objective standard of reasonableness and (2) there is a reasonable *583probability that, but for counsel’s unprofessional errors, the result of the proceeding would have been different. Id. at 687-88, 694, 104 S.Ct. at 2064, 2068; Nava v. State, 415 S.W.3d 289, 307 (Tex. Crim. App. 2013). An appellant bears' the burden of proving her claims by a preponderance of the evidence. Jackson v. State, 973 S.W.2d 954, 956 (Tex. Crim. App. 1998). Failure to make the required showing of either deficient performance or sufficient prejudice.defeats the ineffectiveness claim. See Williams v. State, 301 S.W.3d 675, 687 (Tex. Crim. App. 2009).
Appellate review of counsel’s representation is highly deferential; we must “indulge in a strong presumption that counsel’s conduct Was not deficient.” Nava, 415 S.W.3d at 307-08; see Strickland, 466 U.S. at 686, 104 S.Ct. 2052. To rebut that presumption, a claim of ineffective assistance must be “ ’firmly founded in the record,’ ” and “ ‘the record must affirmatively demonstrate’” the meritorious nature of the claim. See Menefield v. State, 363 S.W.3d 591, 592 (Tex. Crim. App. 2012) (quoting Goodspeed v. State, 187 S.W.3d 390, 392 (Tex. Crim. App. 2005)). Thus, the trial record alone is rarely sufficient to demonstrate ' an ineffective-assistance claim. Nava, 415 S.W.3d at 308. If trial counsel has not been afforded the opportunity to explain the reasons for his conduct, we will not find him- to be deficient unless the challenged conduct was “‘so outrageous that no competent attorney would have engaged in it.’ ” Id. (quoting Menefield, 363 S.W.3d at 593); Goodspeed, 187 S.W.3d at 392; see Mata v. State, 226 S.W.3d 425, 431 (Tex. Crim. App. 2007) (noting “presumption that trial counsel’s performance was reasonably based in sound trial strategy”).
Appellant argues that she received ineffective assistance because her counsel failed to put appellant’s letter into evidence or address the issues raised in the letter at the hearing. According to appellant, “there can be no explanation for the trial attorney not to put on any mitigating evidence since this clearly was the implemented trial strategy.” .The record, however, reflects that counsel did elicit testimony regarding some of the issues raised in the letter, i.e., appellant’s, breast cancer diagnosis and her employment status. Appellant’s counsel also elicited testimony indicating, albeit indirectly, that appellant did not previously have a good support system to assist, her in raising her children. Moreover, the record is silent as to why counsel decided not to introduce the letter into evidence- or . address some of the other issues raised in the letter, such as her. time in the foster care system. Appellant has not rebutted the strong presumption that her trial counsel’s performance was trial strategy within the range of reasonable professional assistance. See Menefield, 363 S.W.3d at 592.
Furthermore, after reviewing the record, including counsel’s presentation of some mitigating evidence that was admitted through appellant’s testimony, and appellant’s testimony that there was nothing more that she wanted to tell the court, we cannot say that counsel’s decision to not introduce additional mitigation evidence was “‘so outrageous that no competent attorney would have engaged in it.’” Nava, 415 S.W.3d at 308 (quoting Menefield, 363 S.W.3d at 593); cf. generally Miller v. State, 728 S.W.2d 133, 134-35 (Tex. App.-Houston [14th Dist.] 1987, pet. ref'd) (holding defense counsel’s racial remarks during closing argument and other inflammatory comments “cannot be considered a reasonable trial strategy”).
Appellant also perfunctorily contends that “the record is also clear that should [her] attorney' have put on this mitigation evidence, the outcome would *584have been different,” without providing any substantive argument or analysis. Appellant’s conclusory statement is. insufficient to demonstrate the second prong of Strickland, i.e., that there is a reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding would have been different. Id. at 687-88, 694, 104 S.Ct. at 2064, 2068; see also Jackson, 973 S.W.2d at 956 (stating defendant bears burden of proving ineffective assistance claim by preponderance of evidence). We further note that, despite the dissent’s extended exegesis on the shortcomings of foster care, nothing in the record supports the conclusion that the result would probably have been different if the letter had been introduced.
Because appellant has failed to make a required showing of either prong under Strickland, we overrule appellant’s sole issue. See Williams, 301 S.W.3d at 687.
Conclusion
We affirm the trial court’s judgment.
Jennings, J., dissenting.

. The record reflects that appellant pleaded guilty to that charge and judicially confessed to striking a security officer with her hand while he was discharging an official duty.